This is an appeal by the self-insurer from the decision and award of the State Industrial Board awarding the claimant the sum of $533.25 representing thirty-three and one-third per cent loss of the use of the right arm [thumb]. The issues were: first, whether the State Industrial Board has the right to reopen the ease after disallowance of the claim by a referee; and second, whether the award appealed from may be based upon medical testimony made on June 27th. An examination of the evidence in the record sustains the award appealed from. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.